ON MOTION EOR REHEARING.
MacIntyre, J.
When B. C. Arnold died there were found in his trunk some money, some government bonds, and a $10,000 note payable to him, signed by A. H. Jrecky, O. M. Bounds, and C. J. Arnold. On February 13, 1933, Sarah F. Arnold, his widow, made application to the Maryland Casualty Company of Baltimore, to become security on her bond as administratrix of her husband’s estate. In that application she certified that her husband’s estate consisted of one promissory note payable to him; that there *846were no liabilities of the estate, “except expenses;” that her resources, both real and personal, were “300 acres of land, $6,000.00 U. S. L. L. Bonds, and other personal property $15,000.00;” that she had no liabilities; and that she was not indorser or surety for any person. Irrespective of the amendment filed by the surety company (defendant), “that at the time of the death of B. C. Arnold his estate consisted solely of a certain promissory note executed by A. H. Jrecky et al., for the sum of $10,000.00, the said Sarah P. Arnold, as administratrix of the estate, collected from the said A. H. Jrecky on said note the sum of $7,444.84,” the evidence demanded a finding that A. H. Jrecky et al. paid $7,744.84 on this note as follows: $5,000 Jan. 28, 1930; $1,000 March 1, 1930; $1,000 April 1, 1930; $504.84 September 1, 1930, and $240.00 August 20, 1930; that subsequently this money was put in registered government bonds in the name of Sarah P. Arnold, and that this money went into the hands of the widow, Sarah P. Arnold, and that she as administratrix did not legally account for all of this sum. So, irrespective of whether or not there was other property that belonged to the estate of B. C. Arnold, the plaintiff, C. S. Arnold, as administrator de bonis non of said estate, was entitled to have from Mrs. Sarah P. Arnold, the previous administratrix, at least the part of the $7,744.84 which was paid on said note and received by her and not legally accounted for. And if the administratrix, Sarah P. Arnold, was solvent at the time her bond, the bond sued on, became effective, of at any time during its currency, and she failed to collect from herself amounts for which she was personally liable to the estate, she committed a breach of the bond, for which she and her sureties are answerable without any retrospective construction of the obligation of the bond; for after the bond became effective it was just as much her duty not to neglect to collect a solvent debt from herself as it was not to neglect to collect a solvent debt from a third person. And this is true even though her debt arose by reason of the fact that she had converted the property of the estate to her own use before the time the bond became effective. Fidelity & Deposit Co. v. Norwood, 38 Ga. App. 534, 544 (144 S. E. 387).

Behearing denied.

Guerry, J., concurs. Broyles, G. J., dissents.